IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-91,498-01


                        EX PARTE SEAN DOUGLAS ALSIP, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR13-00185A IN THE 294TH DISTRICT COURT
                           FROM VAN ZANDT COUNTY


         Per curiam.

                                            ORDER

         Applicant was convicted of injury to a child and sentenced to ten years’ imprisonment. He

waived his right to appeal. Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         The trial judge in this cause has been disqualified and a new judge has been appointed. The

district clerk properly forwarded this application to this Court under Texas Rule of Appellate

Procedure 73.4(b)(5). However, the application was forwarded before the trial court made findings

of fact and conclusions of law. We remand this application to the trial court to complete its

evidentiary investigation and make findings of fact and conclusions of law.
        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 16, 2020
Do not publish